Citation Nr: 1516750	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for a perforated left tympanic membrane on a schedular basis.

2.  Entitlement to an initial compensable rating for a perforated left tympanic membrane on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1946 to November 1947.

These matters come before the Board of Veterans' Appeals (the Board) from a June 2008 rating decision of a VA Special Processing Unit (Tiger Team) at the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the claim remains with the Agency of Original Jurisdiction (AOJ) in Detroit, Michigan.

The Board notes that the Veteran submitted a VA Form 9 in April 2009, after the issuance of a March 2009 Statement of the Case pertaining to an increased rating claim for hearing loss.  Ordinarily, the VA Form 9 would perfect the appeal in question.  However, in an attachment to that VA Form 9, the Veteran explicitly stated that he was not appealing his increased rating claim for hearing loss, and instead was appealing the June 2008 rating decision that granted a noncompensable rating for the perforated left tympanic membrane.  Accordingly, the Veteran's VA Form 9 did not perfect an appeal on the hearing loss claim.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

VA records indicate the Veteran requested a travel board hearing.  However, in an April 2015 statement, the Veteran withdrew the hearing request.  Accordingly, the request has been withdrawn.  38 C.F.R. § 20.704 (e) (2014).

A May 2009 rating decision denied the Veteran's claim of entitlement to service connection for Meniere's disease.  The Veteran filed a timely Notice of Disagreement and a Statement of the Case was issued in April 2012.  However, the Veteran did not perfect an appeal.  In a June 2014 statement, the Veteran's representative stated the Veteran sought service connection for Meniere's disease.  Thus, the petition to reopen the previously denied claim of entitlement to Meniere's disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an increased initial rating for a perforated left tympanic membrane on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran is receiving the maximum available schedular disability rating for perforated tympanic membranes under 38 C.F.R. § 4.87, Diagnostic Code 6211(2014); his hearing loss and tinnitus are separately rated.  


CONCLUSION OF LAW

The criteria for the assignment of a schedular compensable disability rating for a perforated left tympanic membrane has not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.14, 4.21, 4.87, Diagnostic Codes 6200-6211 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The appeal for a higher initial disability rating for the service-connected perforated left tympanic membrane arises from a disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The AOJ provided the Veteran a VA examination in April 2008.  The examination report is thorough and supported by the other evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  It is, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board notes that in a March 2015 statement, the Veteran's representative argued that the medical evidence of record was "stale," and that the case was therefore not ripe for appellate review.  However, in the instant case, the Veteran's perforated left tympanic membrane is rated at the maximum schedular level.  Thus, no useful purpose would be served by scheduling a new examination since, regardless of examination findings, there is no basis under law for a schedular compensable rating for the Veteran's perforated left tympanic membrane.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (holding that VCAA provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.)

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Analysis

The Veteran contends that he is entitled to an initial compensable disability rating for a perforated left tympanic membrane, on a schedular basis.  The Board disagrees.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity (the so-called schedular rating).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

The June 2008 rating decision granted entitlement to service connection for the perforated left tympanic membrane and assigned a noncompensable initial disability rating under 38 C.F.R. § 4.87, Diagnostic Code 6211 (2014).  A noncompensable (zero) percent disability rating is the maximum rating for perforation of the tympanic membrane under Diagnostic Code 6211.  Id.

The Veteran may only receive a higher initial disability rating under a different diagnostic code for diseases of the ear.  The medical evidence of record shows that the Veteran has a perforated left tympanic membrane and has experienced popping, pain, hearing loss, tinnitus, occasional leakage, and occasional dizziness with unsteady gait (see April 2008 and December 2008 VA Examination Reports).  However, the Veteran is already receiving appropriate compensation for hearing loss and tinnitus through separate evaluations, and his petition to reopen a claim for Meniere's disease is being referred back to the AOJ.  To award an additional rating under any of these diagnostic codes would thus amount to impermissible pyramiding.  See C.F.R. § 4.14 (2014) (noting that the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability).

In addition, there is no evidence of chronic nonsuppurative otitis media with effusion (serous otitis media), otosclerosis, loss of auricle, malignant neoplasm of the ear, or benign neoplasm of the ear.  Id; see also 38 C.F.R. § 4.87, Diagnostic Codes 6200, 6201, 6202, 6205, 6207, 6208, and 6209 (2014).  With respect to Diagnostic Code 6210, pertaining to chronic otitis externa, although the December 2008 examiner noted a history of discharge of the left ear and pruritus, the examiner stated that there was no history of ear infection and did not indicate that the Veteran's left ear exhibited swelling or required frequent and prolonged treatment.  Id., Diagnostic Code 6210 (2014).  As such, these diagnostic codes are inapplicable, and the Veteran's left tympanic membrane perforation must continue to be rated as noncompensable under Diagnostic Code 6211.  See Butts v. Brown, 5 Vet. App. 532 (1993) (stating that choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Accordingly, the Board finds that entitlement to an initial compensable disability rating for the Veteran's service-connected perforated left tympanic membrane must be denied on a schedular basis.


ORDER

An initial compensable disability rating for a perforated left tympanic membrane, on a schedular basis, is denied.


REMAND

The Veteran asserts that his perforated left tympanic membrane is not adequately rated under the schedular criteria.  See, e.g., April 2009 Notice of Disagreement.  As discussed above, the Veteran is not entitled to a compensable rating for his perforated left tympanic membrane on a schedular basis.  Accordingly, the Board finds that the issue of entitlement to an extraschedular rating has been raised and that the Veteran's case should be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation for the perforated left tympanic membrane under the provisions of 38 C.F.R. § 3.321(b)(1) (2014).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to the Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular evaluation for the residuals of a perforated left tympanic membrane under the provisions of 38 C.F.R. § 3.321(b)(1) (2014).

2.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


